Case 2:19-cv-11732-KM-MAH Document 12 Filed 04/20/20 Page 1 of 14 PageID: 91



                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY




    LUXOTTICA GROUP S.p.A.,                            Civ. No. 19-11732 (KM)(MAH)

                   Plaintiff,
                                                                  OPINION
            v.

    ACCESSORY CONSULTANTS LLC,

                   Defendant.



   KEVIN MCNULTY, U.S.D.J.:

           This matter comes before the Court on the motion of the plaintiff,
   Luxottica Group S.p.A for a default judgment against the defendant,
   Accessory Consultants LLC, pursuant to Fed. R. Civ. P. 55(b)(2). (DE 10)
   This action arises from Accessory Consultants’ alleged sale of counterfeit
   Ray Ban sunglasses, in violation of Luxottica’s rights under the Lanham
   Act and state law. For the reasons set forth below, the motion is granted.

      I.         STANDARD FOR ENTRY OF DEFAULT JUDGMENT

           “[T]he entry of a default judgment is left primarily to the discretion
   of the district court.” Hritz v. Woma Corp., 732 F.2d 1178, 1180 (3d Cir.
   1984) (citing Tozer v. Charles A. Krause Milling Co., 189 F.2d 242, 244
   (3d Cir. 1951)). Because the entry of a default judgment prevents the
   resolution of claims on the merits, “this court does not favor entry of
   defaults and default judgments.” United States v. $55,518.05 in U.S.
   Currency, 728 F.2d 192, 194 (3d Cir. 1984). Thus, before entering default
   judgment, the Court must determine whether the “unchallenged facts
   constitute a legitimate cause of action” so that default judgment would
   be permissible. DirecTV, Inc. v. Asher, 03-cv-1969, 2006 WL 680533, at


                                          1
Case 2:19-cv-11732-KM-MAH Document 12 Filed 04/20/20 Page 2 of 14 PageID: 92



   *1 (D.N.J. Mar. 14, 2006) (citing Wright, Miller, Kane, 10A Federal
   Practice and Procedure: Civil 3d § 2688, at 58–59, 63).

         “[D]efendants are deemed to have admitted the factual allegations
   of the Complaint by virtue of their default, except those factual
   allegations related to the amount of damages.” Doe v. Simone, CIV.A. 12-
   5825, 2013 WL 3772532, at *2 (D.N.J. July 17, 2013). While “courts
   must accept the plaintiff’s well-pleaded factual allegations as true,” they
   “need not accept the plaintiff’s factual allegations regarding damages as
   true.” Id. (citing Chanel, Inc. v. Gordashevsky, 558 F. Supp. 2d 532, 536
   (D.N.J. 2008)). Moreover, if a court finds evidentiary support to be
   lacking, it may order or permit a plaintiff seeking default judgment to
   provide additional evidence in support of the allegations. Doe, 2013 WL
   3772532, at *2.

         Before a court may enter default judgment against a defendant, the
   plaintiff must have properly served the summons and complaint, and the
   defendant must have failed to file an answer or otherwise respond to the
   complaint within the time provided by the Federal Rules, which is
   twenty-one days. See Gold Kist, Inc. v. Laurinburg Oil Co., Inc., 756 F.2d
   14, 18–19 (3d Cir. 1985); Fed. R. Civ. P. 12(a).

         After the prerequisites have been satisfied, a court must evaluate
   the following three factors: “(1) whether the party subject to default has a
   meritorious defense, (2) the prejudice suffered by the party seeking
   default, and (3) the culpability of the party subject to default.” Doug
   Brady, Inc. v. N.J. Bldg. Laborers Statewide Funds, 250 F.R.D. 171, 177
   (D.N.J. 2008) (citing Emcasco Ins. Co. v. Sambrick, 834 F.2d 71, 74 (3d
   Cir. 1987)); accord Gold Kist, 756 F.2d at 19.




                                        2
Case 2:19-cv-11732-KM-MAH Document 12 Filed 04/20/20 Page 3 of 14 PageID: 93



      II.      DISCUSSION
               a. Service & Defendant’s Failure to Respond

            This action was filed on April 29, 2019. The registered agent for the
   defendant LLC was served in person on May 20, 2019, triggering the
   usual twenty-one day deadline to respond under Fed. R. Civ. P. 12(a).
   (DE 7) Defendant did not answer or otherwise respond to the complaint.
   On June 26, 2019, the Clerk entered default. (Entry following DE 8) On
   October 7, 2019, Luxottica moved for entry of a default judgment. (DE
   11) The prerequisites to a default judgment are therefore met. See Gold
   Kist, Inc., 756 F.2d at 18–19.

               b. Gold Kist factors

            I next evaluate the following three factors: (1) whether the party
   subject to default has a meritorious defense, (2) the prejudice suffered by
   the party seeking default, and (3) the culpability of the party subject to
   default. Gold Kist, 756 F.2d at 19; see also Doug Brady, Inc. v. N.J. Bldg.
   Laborers Statewide Funds, 250 F.R.D. 171, 177 (D.N.J. 2008) (citing
   Emcasco Ins. Co. v. Sambrick, 834 F.2d 71, 74 (3d Cir. 1987).

                     i. Meritorious defense (Gold Kist factor 1)

            As to the first factor, my review of the record reveals no suggestion
   that Luxottica’s claims are legally flawed or that there is a meritorious
   defense to them. See Doe, 2013 WL 3772532, at *5.

            Accepting the factual allegations as true, I find that Luxottica has
   stated a claim under the Lanham Act. Luxxotica manufactures and
   markets, inter alia, well-known items of eyewear, including sunglasses
   bearing the Ray-Ban® trademarks. (See DE 11) The complaint,
   corroborated by affidavits, alleges causes of action for trademark
   infringement, counterfeiting, false designation of origin, false advertising,
   unfair competition, and trademark dilution. Infringement and
   counterfeiting are aimed at use that is “likely to cause confusion, or to


                                           3
Case 2:19-cv-11732-KM-MAH Document 12 Filed 04/20/20 Page 4 of 14 PageID: 94



   cause mistake or to deceive.” 15 U.S.C. § 1114. 1

         I cannot improve on Judge Kugler’s succinct statement of the
   applicable standards in a recent case involving Ray-Ban sunglasses:

                To prevail on its trademark infringement and unfair
         competition claims, the plaintiff must prove three elements:
         1) its ownership of the Ray Ban® marks, which are 2) valid
         and legally protectable, and 3) defendants’ use of those
         marks is likely to create confusion. A & H Sportswear, Inc. v.
         Victoria’s Secret Stores, Inc., 237 F.3d 198, 210–11 (3d Cir.
         2000). To establish elements 1) and 2), a USPTO-issued
         trademark registration suffices. E.A. Sween Co., Inc. v. Deli
         Exp. Of Tenafly, LLC, 19 F. Supp. 3d 560, 568 (D. N.J. 2014).
         Here, plaintiff presented registration certificates of its Ray
         Ban® marks. . . . Further, the Court observes from USPTO
         records that the marks are unchallenged, the required
         renewal registrations have been duly paid, and the registered
         classes of the marks cover the products plaintiff alleges were
         sold by defendants. On their face, the marks appear valid;
         and thus, the first two elements are satisfied.

   Luxottica Group, S.p.A. v. Shore Enuff, 2019 WL 4027547 at *4 (D.N.J.
   Aug. 27, 2019) (Kugler, J.). In this case, likewise involving Ray-Ban
   sunglasses, Luxxotica presented similar allegations and evidence of
   registration. The complaint so alleges, and Luxottica has submitted two
   affidavits regarding purchases of the counterfeit, infringing items. (DE
   10-2 and 10-3) A comparison reveals that the purchased counterfeit
   sunglasses bear seemingly identical copies of two of Luxottica’s
   registered Ray Ban trademarks, including Reg. Nos. 1,093,658 and
   1,320,460, which have become incontestable. (See DE 11, 10-2)

         I therefore move to the third factor: use of confusingly similar


   1      Because the complaint sets forth a claim of counterfeiting under the
   Lanham Act, and because state unfair competition law is similar, I follow the
   usual practice and do not conduct a separate, redundant state-law analysis.
   Luxottica Group, S.p.A. v. Shore Enuff, 2019 WL 4027547 at *4 (D.N.J. Aug. 27,
   2019) (Kugler, J.).


                                          4
Case 2:19-cv-11732-KM-MAH Document 12 Filed 04/20/20 Page 5 of 14 PageID: 95



   marks. This factor will be found when ordinary consumers are likely to
   conclude that the marks used in commerce by the defendant and the
   plaintiff’s registered marks identify a common source, affiliation,
   connection, or sponsorship. See A&H Sportswear, Inc. v. Victoria’s Secret
   Stores, Inc., 237 F.3d 198, 216 (3d Cir. 2000). In a contested matter,
   courts have looked to the ten so-called “Lapp factors.” See Interpace Corp.
   v. Lapp, Inc., 721 F.2d 460, 462 (3d Cir. 1983). Because the defendant
   has failed to respond, the Court lacks a sufficient basis for a full
   analysis. But where, as here, the goods sold by the plaintiff and the
   defendant are similar (indeed, for all practical purposes, identical) a
   comparison of the registered and allegedly infringing marks will
   ordinarily dispose of the case. Shore Enuff, 2019 WL 4027547 at *5. 2

         In this case, a comparison reveals that the purchased counterfeit
   sunglasses bear copies of two of Luxottica’s registered Ray Ban
   trademarks, including Reg. Nos. 1,093,658 and 1,320,460, which are not
   genuine but closely resemble the genuine marks. (See Cplt., DE 10-2, DE
   10-3) The parties farther down in the distribution chain have settled with
   Luxottica and have identified Accessory Consultants (and its principal,
   Steven Poznak) as the supplier which sold them the goods. (DE 10-2) See
   generally 15 U.S.C. § 1127 (broadly defining use of mark “in commerce”).
   A cause of action for counterfeiting is established. In addition, the record
   contains sufficient allegations of dilution, in that these are well-

   2     To put it another way, this is a case of alleged counterfeiting, and
         counterfeits, by their very nature, cause confusion. See Topps Co.,
         Inc. v. Gerrit J. Verburg Co., 41 U.S.P.Q.2d 1412, 1417
         (S.D.N.Y.1996) (“Where the marks are identical, and the goods are
         also identical and directly competitive, the decision can be made
         directly without a more formal and complete discussion of all of
         the Polaroid factors.”). Indeed, confusing the customer is the
         whole purpose of creating counterfeit goods. Cf. Polo Fashions, Inc.
         v. Craftex, Inc., 816 F.2d 145, 148 (4th Cir. 1987).
   Gucci Am., Inc. v. Duty Free Apparel, Ltd., 286 F. Supp. 2d 284, 287 (S.D.N.Y.
   2003).


                                           5
Case 2:19-cv-11732-KM-MAH Document 12 Filed 04/20/20 Page 6 of 14 PageID: 96



   established, “famous” trademarks. (Cplt. ¶¶ 31–33, DE 10-2 ¶¶ 3–6, DE
   10-3 ¶¶ 3–8) See Times Mirror Magazines, Inc. v. Las Vegas Sports News,
   LLC, 212 F.3d 157, 163 (3d Cir. 2000). 3

         The Lanham Act cause of action is amply established. The
   materials before the Court do not suggest any meritorious defense.

                   ii. Prejudice suffered by party seeking default &
                       culpability of the parties subject to default (Gold Kist
                       factors 2, 3)
         The second and third factors also weigh in favor of default.

         Defendant has failed to appear and defend itself in any manner. As
   a result, the plaintiff, unless default judgment is entered, will be unable
   to vindicate its rights. See Teamsters Pension Fund of Philadelphia &
   Vicinity v. Am. Helper, Inc., CIV. 11-624 JBS/JS, 2011 WL 4729023, at
   *4 (D.N.J. Oct. 5, 2011) (finding that “Plaintiffs have been prejudiced by
   the Defendants’ failure to answer because they have been prevented from
   prosecuting their case, engaging in discovery, and seeking relief in the
   normal fashion.”).

         Absent any evidence to the contrary, “the Defendant’s failure to
   answer evinces the Defendant’s culpability in [the] default. Id. And
   ‘[t]here is nothing before the Court to show that the Defendant[s’] failure
   to file an answer was not willfully negligent.’” Id. at *4 (citing Prudential
   Ins. Co. of America v. Taylor, No. 08–2108, 2009 WL 536403, at *1


   3      I take judicial notice that Wayfarer sunglasses, as of 1984, could be
   referred to in a popular song without further explanation. See Don Henley, Mike
   Campbell, “The Boys of Summer” (1984 Cass County Music/Wild Gator Music
   ASCAP) (“You got that hair slicked back and those Wayfarers on, baby” (final
   chorus; capitalization in original)).
          Indeed, it is not much of an exaggeration to state that these sunglasses
   are popular enough to have generated their own trademark jurisprudence. The
   U.S District Court for the Southern District of Florida, for example, noted that
   Luxxotica had filed “numerous lawsuits within this district in an effort to
   protect the RAY-BAN marks and their associated goodwill.” Luxottica Group
   S.p.A. v. Individual, Partnership, etc., 2017 WL 9324773 at *3 (S.D. Fla. 2017).


                                           6
Case 2:19-cv-11732-KM-MAH Document 12 Filed 04/20/20 Page 7 of 14 PageID: 97



   (D.N.J. Feb. 27, 2009) (finding that when there is nothing before the
   court to suggest anything other than that the defendant’s willful
   negligence caused the defendant to fail to file an answer, the defendant’s
   conduct is culpable and warrants default judgment)).

         The only possible conclusion based on this record is that the
   defendant violated the plaintiff’s rights under the Lanham Act; that
   defendant, not Luxottica, is culpable both for the underlying conduct and
   for the failure to answer the complaint; and that Luxottica was
   prejudiced as a result. Accordingly, I find that the entry of a default
   judgment is appropriate.

            c. Relief

         Luxottica seeks statutory damages and an injunction.

         a. Statutory damages

         Statutory damages are available under 15 U.S.C. § 1117. They are,
   in this Court’s view, particularly appropriate where, as here, the
   defendant’s failure to respond has made it difficult or impossible for the
   plaintiff to demonstrate its actual damages. Statutory damages are
   available in an amount of $1000 to $200,000 per counterfeit mark, or
   type of good or service sold. In the case of willful infringement, the court
   may impose damages of “not more than $2,000,000 per counterfeit mark
   per type of goods or services sold, offered for sale, or distributed.” 15
   U.S.C. § 1117(c). 4




   4     (c) Statutory damages for use of counterfeit marks In a case involving
         the use of a counterfeit mark (as defined in section 1116(d) of this title)
         in connection with the sale, offering for sale, or distribution of goods or
         services, the plaintiff may elect, at any time before final judgment is
         rendered by the trial court, to recover, instead of actual damages and
         profits under subsection (a), an award of statutory damages for any such
         use in connection with the sale, offering for sale, or distribution of goods
         or services in the amount of—


                                          7
Case 2:19-cv-11732-KM-MAH Document 12 Filed 04/20/20 Page 8 of 14 PageID: 98



         Such willful conduct must have included an “aura of
         indifference to plaintiff’s rights” or a “deliberate and
         unnecessary duplicating of a plaintiff’s mark . . . calculated
         to appropriate or otherwise benefit from the good will the
         plaintiff had nurtured.’ ” Platypus Wear, Inc. v. Bad Boy
         Club, Inc., No. 08-02662, 2009 WL 2147843, at *6 (D.N.J. 15
         July 2009) [citing Chanel v. Gordashevsky, 558 F. Supp. 2d
         532, 538 (D.N.J. 2008) [internal citations omitted]].

   Shore Enuff, 2019 WL 4027547 at *6.

         Willfulness may be inferred where, as here, the defendant made
   use of a substantially identical copy of a well-known mark. Id. (use of
   Ray Ban mark); see DE 10-3 ¶ 3 (depiction of sample items bought by
   plaintiff’s investigator). Luxottica’s affiant states that the markings on the
   glasses are “not consistent with genuine Ray-Ban products.” (DE 10-2 ¶
   4) It is not quite clear, however, whether he means to say that these
   sunglasses are an outright knockoff, or a genuine but “gray market”
   product intended for distribution outside the U.S.

         The statute provides little guidance as to the selection of a
   statutory damages figure, and much is left to the discretion of the courts.
   Luxottica Group S.p.A. v. Individual, Partnership, etc., 2017 WL 9324773
   at *5 (S.D. Fla. 2017). Relevant factors have included compensation of
   actual loss, to the extent it can be estimated; the circumstances of the
   infringement; and deterrence. See, e.g., Luxottica USA LLC v. The
   Partnerships and Unincorporated Associations Identified on Schedule “A”,
   2015 WL 3818622 at *2 (N.D. Ill. June 18, 2015) (surveying case law).


             (1) not less than $1,000 or more than $200,000 per counterfeit mark
             per type of goods or services sold, offered for sale, or distributed, as
             the court considers just; or
             (2 )if the court finds that the use of the counterfeit mark was willful,
             not more than $2,000,000 per counterfeit mark per type of goods or
             services sold, offered for sale, or distributed, as the court considers
             just.
   15 U.S.C. § 1117(c).


                                            8
Case 2:19-cv-11732-KM-MAH Document 12 Filed 04/20/20 Page 9 of 14 PageID: 99



         Plaintiff requests statutory damages of $2 million. 5 Although
   statutory damages should bear some relation to actual damages, see
   Shore Enuff, 2019 WL 4027547 at *6, the lack of a record may impair any
   such analysis. Judge Kugler noted that the ordinary retail price of Ray
   Ban sunglasses (Aviator or Wayfarer models) was in the range of $145 in
   2016, incorporating a mark-up of approximately $95. The sales,
   moreover, took place at an identified store or stores on the Atlantic City
   boardwalk during the summer season. From that information, the judge
   was able to perform a very rough calculation of the range of lost profits.
   He awarded $38,000, representing two times the estimated lost profits,
   or 38 times the minimum statutory damages from those in-store sales.
   Id.

         Where a seller is distributing infringing products over the internet,
   however, a court may find a higher damages figure appropriate, to reflect
   the potential for greater sales volume or profits:

         Defendant had the potential to reach a wide audience with
         its counterfeit goods because it advertised them on the
         internet, allowing for distribution far greater than if it sold
         the hats in a brick-and-mortar store. Compare Luxottica USA
         LLC v. The Partnerships & Unincorporated Ass’ns Identified
         on Schedule “A”, No. 14 C 9061, 2015 WL 3818622, at *2–3
         (N.D. Ill. June 18, 2015) (collecting awards from cases where
         counterfeiting took place online that found “substantial
         damages awards appropriate,” ranging between $50,000 and
         $750,000 per mark), with Coach, Inc. v. Treasure Box, Inc.,
         No. 3:11CV468-PBS, 2014 WL 888902, at *4 (N.D. Ind. Mar.
         6, 2014) (awarding $3,000 per mark against a brick-and-
         mortar infringer that was no longer in operation, noting “the
         small scale of [its] brief operation”); Coach, Inc. v. Becka, No.
         5:11-CV-371(MTT), 2012 WL 5398830, at *6–7 (M.D. Ga.


   5      The infringement involved two models of sunglasses (Wayfarer and
   Aviator glasses) and two registered and incontestable marks (Reg. Nos.
   1,093,658 and 1,320,460). Technically, a multiplier of four could be applied.
   See 15 U.S.C. § 1117(c).


                                          9
Case 2:19-cv-11732-KM-MAH Document 12 Filed 04/20/20 Page 10 of 14 PageID: 100



          Nov. 2, 2012) (awarding $2,000 per mark, noting that the
          defendant “was operating out of a single small retail location,
          and [she] did not sell or advertise the counterfeit items on
          the Internet”).

    Luxottica Group S.p.A. v. Li Chen, 2017 WL 836228 at *3 (N.D. Ill. March
    2, 2017). See also Luxottica USA LLC v. The Partnerships and
    Unincorporated Associations Identified on Schedule “A”, 2015 WL
    3818622 at *2 (N.D. Ill. June 18, 2015) (“High statutory damages may be
    appropriate when counterfeiting activities take place online and are
    capable of reaching a wide audience.” (citing Coach, Inc. v. Tom’s
    Treasure Chest, No. 2:10–CV–00243, 2011 WL 4399355, at *3 (N.D.Ind.
    Sept. 21, 2011)).

          In another Ray Ban case, Luxottica Group S.p.A. v. Individual,
    Partnership, etc., 2017 WL 9324773 at *6 (S.D. Fla. Dec. 15, 2017), the
    court surveyed the precedents and derived from them a baseline figure of
    $18,000. This it multiplied by the number of types of goods sold (3) and
    the number of trademarks infringed (7) to arrive at statutory damages
    figure of $378,000. There, however, the defendants do not seem to have
    been wholesalers or importers, but ran a single ebay store known as
    BUYTOSALE.

          A defendant’s decision to default seems to be, in itself, a major
    aggravating factor. In Luxottica USA LLC v. The Partnerships and
    Unincorporated Associations Identified on Schedule “A”, 2015 WL
    3818622 at *2 (N.D. Ill. June 18, 2015), the court surveyed cases and
    noted a range of $50,000 to $750,000 per mark. As to one defendant,
    which had entered an appearance and submitted evidence, the court had
    “a complete record” of infringing sales. It concluded that this defendant
    was not a large-scale counterfeiter, had generated revenue in the
    neighborhood of $800, and had also sought to mitigate the loss by
    ceasing sales:



                                        10
Case 2:19-cv-11732-KM-MAH Document 12 Filed 04/20/20 Page 11 of 14 PageID: 101



          Because this is not a case of default, and based on the
          mitigating factors identified above, the Court finds it
          appropriate to reduce the statutory damages Luxottica seeks
          by two-thirds. Pursuant to 15 U.S.C. § 1117(c), the Court
          awards Luxottica statutory damages in the amount of
          $50,000 per mark, for a total award of $150,000.

    Id. at *3. Other defendants, however, had defaulted, preventing the
    development of such a record. As to them, the court noted that it had
    awarded the maximum damages of $2 million, albeit without significant
    discussion. Id.

          I carefully consider Shore Enuff, a recent, in-district precedent in a
    case involving Ray-Ban sunglasses. I believe, however, that its award of
    $38,000 would be far too low in this case. Unlike Judge Kugler, I lack
    even a rudimentary basis to estimate actual loss. For that evidentiary
    gap, the defaulting defendant is largely to blame (although the plaintiff
    could have attempted, I suppose, to subpoena bank records and the
    like). The defendant here seems to have been acting as a wholesaler or
    importer, not a retailer like the boardwalk stores in Shore Enuff. Indeed,
    the affidavits indicate that Luxottica settled with the parties at the retail
    level of the distribution chain. It was through them that plaintiff traced
    the source of the goods to the more culpable wholesaler or importer,
    defendant here. Moreover, the defendant here sold the goods, not to
    walk-in customers in boardwalk stores, but through internet channels.

          Examining the other Ray-Ban precedents, I conclude that a $2
    million award would also be an outlier. Deterrence, of course, is
    important, and serves a public function beyond compensation of this
    plaintiff and punishment of this defendant. The necessary level of
    deterrence and punishment must take into account that defendant was
    trafficking in counterfeit goods at the level of importer or wholesale
    supplier. Also important is the inferable fact that the defendant was
    willfully taking advantage of a famous mark for which there is



                                         11
Case 2:19-cv-11732-KM-MAH Document 12 Filed 04/20/20 Page 12 of 14 PageID: 102



    considerable consumer demand. That said, I see no indication that the
    defendant’s business was wholly or predominantly devoted to the
    counterfeiting of Luxxotica goods; this may have been an opportunistic
    event, although it is impossible to tell on this record. Nor do I get the
    sense that the defendant’s business rivals that of Luxxotica in size or
    profitability; deterrence may not require the maximum sanction here.
    And if defendant’s sales were truly running in the seven-figure range, it
    should have been relatively easy for Luxxotica to gather evidence of that.

          Weighing all of the above factors, I will award statutory damages at
    the high end of the range surveyed in Luxottica USA LLC v. The
    Partnerships and Unincorporated Associations Identified on Schedule “A”,
    2015 WL 3818622 at *2 (N.D. Ill. June 18, 2015), in the amount of
    $750,000.

          b. Injunction

          The Lanham Act, 15 U.S.C. § 1116(a), authorizes injunctive relief
    to restrain acts of infringement. The court’s discretion is guided by the
    four traditional equitable factors: (1) irreparable injury; (2) inadequacy of
    legal remedies; (3) the balance of hardships as between the plaintiff and
    defendant; and (4) the public interest. See Shore Enuff, at *9 (citing eBay
    Inc. v. MercExchange, LLC, 547 U.S. 388, 391 (2006)).

          Infringement based on a likelihood of confusion is tantamount to a
    finding of irreparable injury. See id. (citing Pappan Enters., Inc. v.
    Hardee’s Food Sys., Inc., 143 F.3d 800, 805 (3d Cir. 1998)). I have
    already made such a finding.

          Current damages, let alone future damages, are difficult or
    impossible to calculate as a result of the defendant’s default. In addition,
    an ongoing loss to the plaintiff’s business goodwill cannot be readily
    estimated or compensated in damages. Id. (citing Louis Vuitton v. Mosseri,
    2009 WL 3633882, at *5 (D.N.J. Oct. 2, 2009)).



                                          12
Case 2:19-cv-11732-KM-MAH Document 12 Filed 04/20/20 Page 13 of 14 PageID: 103



          The balance of hardships favors the plaintiff. Defendant is not
    being deprived of anything to which it is entitled. Moreover, the plaintiff
    has done what can reasonably be expected to enforce its rights;
    defendant’s non-appearance implies that efforts to identify and restrain
    future infringement might not be fruitful. See id. (citing Louis Vuitton,
    supra).

          The public interest, too, favors Luxxotica here:

          [T]here is strong public interest in preserving the integrity,
          potency, and vitality of the government-granted property
          right in a registered trademark. See Adam Mossoff,
          Trademark as a Property Right, GEORGE MASON LAW &
          ECONOMICS RESEARCH PAPER NO. 17-15, last revised 30
          Nov 2018, last found at SSRN:
          https://ssrn.com/abstract=2941763 on 19 August 2019
          explaining the nature of this intellectual property is a use
          right, i.e., a legal entitlement right, that cannot be separated
          from a commercial enterprise’s goodwill, which is larger than
          the trademark use right but which “situates” the right and
          thereby defines its value. Ultimately, this government-
          granted use right can create, support, and sustain the
          reputation of a commercial enterprise’s products and
          presence in the market place, which in turn sustains the
          general market (Id. at 22), which ultimately motivates for
          strong preservation of a mark owner’s rights in the courts.

          For these reasons, the court grants plaintiff the relief it seeks
          by enjoining defendants from infringing and/or
          counterfeiting the Ray Ban® marks.

    Id. See also Luxottica Group S.p.A. v. Individual, Partnership, etc., 2017
    WL 9324773 at *6 (S.D. Fla. Dec. 15, 2017) (granting permanent
    injunction based on finding of infringing sales of Ray-Ban sunglasses);
    Luxottica USA LLC v. The Partnerships and Unincorporated Associations
    Identified on Schedule “A”, 2015 WL 3818622 at *3–*4 (N.D. Ill. June 18,
    2015) (granting permanent injunction based on finding of infringing sales
    of Ray-Ban sunglasses).



                                         13
Case 2:19-cv-11732-KM-MAH Document 12 Filed 04/20/20 Page 14 of 14 PageID: 104



          Permanent injunctive relief will therefore be granted.
                                  CONCLUSION

          The Plaintiff’s motion for a default judgment (DE 10) is GRANTED.
    A default money judgment will be entered in favor of the plaintiff, and
    against defendant, in a total amount of $1,000,000. The defendant is
    permanently enjoined from further acts of infringement, in terms further
    specified in the accompanying Order and Judgment.

    Dated: April 20, 2020

                                         /s/ Kevin McNulty
                                         ____________________________________
                                         Kevin McNulty
                                         United States District Judge




                                        14
